               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 David Green, Jr., #300923-0355,       )     C/A No.: 6:19-3270-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )         ORDER AND NOTICE
                                       )
 Ward Benjamin McClain, Jr.,           )
                                       )
                   Defendant.          )
                                       )

      David Green, Jr. (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983 against his former attorney

Ward Benjamin McClain, Jr. (“Defendant”). Pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the

undersigned is authorized to review such complaints for relief and submit

findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a pretrial detainee at the Greenville County Detention

Center. [ECF No. 1 at 2, 4]. He brings this action pursuant to 42 U.S.C. § 1983

against Defendant in his individual and official capacities. Id.

      Plaintiff alleges he retained Defendant to represent him in a criminal

matter on December 5, 2017. Id. at 5. He claims he was unable to communicate

with Defendant and Defendant failed to file a timely motion for his bond. Id.
He contends Defendant failed to obtain evidence and file motions at his

request. Id. at 6. He alleges Defendant did not properly defend him during a

bond hearing. Id. He claims Defendant moved to be relieved as counsel prior to

the date of indictment. Id. He maintains Defendant’s actions caused him to

remain in detention for an extended period and prolonged his wait for trial. Id.

at 5–6.

      Plaintiff alleges he suffered mental and financial injury as a result of

prolonged detention. Id. at 7. He requests the court award him the cost of the

retainer, lost wages, damages for loss of property as a result of detention, lost

wages while being detained, compensation for time way from his family, and

the costs of litigation. Id.

II.   Discussion

      A.     Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

                                       2
based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

                                       3
sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Failure to State a Claim Pursuant to 42 U.S.C. § 1983

      Plaintiff brings his case before the court pursuant to 42 U.S.C. § 1983,

alleging Defendant is a state or local official. [ECF No. 1 at 2]. He further

alleges Defendant failed to provide effective legal representation in a criminal

matter. Id. at 5–6.

      To state a plausible claim for relief under 42 U.S.C. § 1983, an aggrieved

party must sufficiently allege that he was injured by “the deprivation of any

[of his or her] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014).

      For a party to be a state actor subject to suit under § 1983:

      First, the deprivation must be caused by the exercise of some right
      or privilege created by the State or by a rule of conduct imposed by
      the State or by a person for whom the State is responsible . . . .
      Second, the party charged with the deprivation must be a person
      who may fairly be said to be a state actor. This may be because he
      is a state official, because he has acted together with or has
      obtained significant aid from state officials, or because his conduct
      is otherwise chargeable to the State.


                                       4
Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

      A criminal defense attorney does not act under color of state law when

performing traditional functions as legal counsel. See Polk County v. Dodson,

454 U.S. 312, 317–24 nn. 8–9, 12–14 (1981) (finding public defender does not

act under color of state law); Hall v. Quillen, 631 F.2d 1154, 1155–56 nn. 2–3

(4th Cir. 1980) (finding court-appointed attorney does not act under color of

state law); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (finding private attorney

does not act under color of state law). As Defendant is not a state actor

amenable to suit under § 1983, Plaintiff’s complaint is subject to summary

dismissal.

             2.    Absence of Jurisdiction

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

                                        5
F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in his pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

To this end, Fed. R. Civ. P. 8(a)(1) requires the complaint provide “a short and

plain statement of the grounds for the court’s jurisdiction[.]” When a complaint

fails to include “an affirmative pleading of a jurisdictional basis[,] a federal

court may find that it has jurisdiction if the facts supporting jurisdiction have

been clearly pleaded.” Pinkley, 191 F.3d at 399 (citations omitted). However, if

the court, viewing the allegations in the light most favorable to a plaintiff, finds

insufficient allegations in the pleadings, the court will lack subject matter

jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) diversity of citizenship pursuant to 28 U.S.C. § 1332, and

(2) federal question pursuant to 28 U.S.C. § 1331. The allegations contained in

this complaint do not fall within the scope of either form of the court’s limited

jurisdiction. Therefore, Plaintiff’s complaint is subject to summary dismissal

for lack of jurisdiction.

                                        6
                  a.    Diversity

      The diversity statute, 28 U.S.C. § 1332(a), requires complete diversity of

parties and an amount in controversy in excess of $75,000. Complete diversity

of parties in a case means no party on one side may be a citizen of the same

state as any party on the other side. See Owen Equip. & Erection Co. v. Kroger,

437 U.S. 365, 373‒74 nn.13‒16 (1978). Plaintiff identifies himself and

Defendant as citizens of South Carolina in the complaint. See ECF No. 1 at 2.

Therefore, Plaintiff’s complaint fails to demonstrate complete diversity of

citizenship, rendering the court without diversity jurisdiction.

                  b.    Federal Question

      Second, Plaintiff fails to allege facts necessary to show that the case is

one “arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Plaintiff alleges no specific violation of the Constitution or

federal statute, and no federal question jurisdiction is evident from the face of

the complaint. Therefore, the court lacks federal question jurisdiction.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by December 12, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

                                       7
ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



November 21, 2019                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       8
